Harvey, J.
(dissenting): In my judgment the demurrer to the answer.of the sheriff (and to the corresponding paragraph in the *694answer of the other defendants) should have been sustained. I agree with the principle of law that an insane person may be taken without a warrant and detained temporarily pending a hearing upon his sanity, but the answers do not allege that plaintiff was restrained for ‘that purpose. I think it is also true, as stated in the authorities cited in the opinion, that a person who is dangerously insane, that is, whose insanity is such that he is likely to do some act injurious to himself or to others, may be lawfully restrained without a warrant. But the answers are deficient in this respect in that they do not allege that the plaintiff was dangerously insane. Hence the answers are fatally defective in not alleging either of the reasons which justify the taking of an insane person into custody without a warrant. I also think that the statement in the opinion “an insane person is liable to become dangerous at any moment” states the matter too broadly and that, in fact, many insane persons show no disposition to be dangerous either to themselves or to others.